DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election with traverse of Group 1, claims 1-10, filed on 3/21/2022 is acknowledged.  The traversal is on the ground(s) that (i) the restricted inventions are not independent or distinct inventions and (ii) that examination of both claimed invention together would not present a serous burden on the U.S. Patent and Trademark Office.  
With respect to (i), it is not found persuasive because 1) the claimed two group inventions are independent or distinct because each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search; the prior art applicable to one invention would not likely be applicable to another invention, and 2) the issue as to the meaning and intent regarding “independent and distinct” as used in 35 U.S.C 121 and 37 CFR 1.41 has been adequately addressed in MPEP §802.01.  Therein, it is stated that the legislative intent was to maintain the substantive law on the subject of restriction practice prior to enactment of 35 USC 121.  Such practice permitted restriction between distinct, albeit dependent inventions.  If the intent had been otherwise, then only the term “independent” would have been used.  Thus, restriction between the distinct inventions set forth in this application is proper even though these inventions are clearly related.
With regard to (ii) applicants allegation that joinder of these distinct inventions would not present a serious burden to the U. S. Patent and Trademark Office, such allegations relied on the unsupported assumption that the search and the examination of both the invention would be coextensive. Further, while there may be some overlap in the searches of the two inventions, there is no reason to believe that the searches would be identical.  Therefore, based on the additional work involved in searching and examining both distinct inventions together, restriction of the distinct inventions is clearly proper. 
The requirement is still deemed proper and is therefore made FINAL. 
Claims 11-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/21/2022.
Claim Objections
Claim 4 objected to because of the following informalities: period is missing at the end of the claim.  Appropriate correction is required.
Claims 5-10 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims have not been further treated on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 13 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 and claim 13 are rejected under 35 U.S.C. 112(a), because the specification, while being enabling for an epoxy resin, boron nitride and a crosslinking agent, does not reasonably provide enablement for other compositions having claimed properties. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. No teachings, additional direction, and/or comprehensive examples are provided by the inventor to enable one of ordinary skill in the art without undue experimentation to select a specific resin and filler to make the invention. 
Claims 1-4, 13 are rejected under 35 U.S.C. 112(a), because the specification does not enable one of ordinary skill in the art to practice the invention without an epoxy resin having structure (3) and one of structures (1) and (2), and another epoxy resin having three or more epoxy group per molecule, which are critical or essential to the practice of the invention but not included in the claims. See In re Mayhew, 527F.2d 1229, 188 USPQ 356 (CCPA 1976). 
Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for Formula (1) and (2), wherein R1, R2 and R3 are specific groups, do not reasonably provide enablement for Formula (1) and (2) as instantly claimed. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. The breadth of the claim, "R1 and R2 each represent an organic group, …R3 represents a cyclic organic group", necessarily includes infinite species. One of ordinary skill in the art would not reasonably be able to select suitable number of organic groups from an infinitely large group to make the invention with a reasonable expectation of success. Furthermore, the predictability of the invention by selecting suitable substituents from an infinitely large number of groups would be unknown to one of ordinary skill; species of different organic groups may adversely affect the nature and functionality of the invention. No teachings, additional direction, and/or comprehensive examples are provided by the inventor to enable one of ordinary skill in the art without undue experimentation to select a suitable organic groups to make the invention. 
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 3-4, 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
For claim 4, it is unclear if the limitations in the parenthesis are required or optional.
Claim 3 recites “”the epoxy resin”, it is unclear if it refers to the epoxy resin of claim 2 or claim 3. For purposes of expediting prosecution, the claim is interpreted as it refers to the epoxy resin of claim 3.
Claim 13 recites “a resin cured product comprising a resin composition”, a cured resin composition does not possess the original characteristic of the resin composition and therefore a cured product does not comprise a resin composition. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murase et al (JP2011241245) in view of Fujiwara et al (JP2017036415).
In setting forth this rejection a machine translation of JP2011241245 and JP2017036415 has been relied upon and all citations to paragraph numbers in the discussion below are with respect to the machine translation.
Murase teaches a cured product prepared from a resin composition comprising a resin and inorganic filler [0021, 25, 0055]. The resin contains a phenoxy resin and a polyfunctional epoxy resin. The phenoxy resin is an epoxy resin having a weight average molecular weight of 10,000 or more, and having a biphenyl skeleton and formula (2) [0038-0049]. The inorganic filler can be boron nitride [0093].
Murase does not teach the inorganic filler is aggregated.
However, Murase further teach high thermal conductivity is desired for the composition. Fujiwara discloses a similar heat-dissipating epoxy resin and teaches when boron nitride particles are agglomerated, it has high thermal conductivity and breaking strength [0019]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use aggregated boron nitride to improve thermal conductivity.
Murase is silent with respect to the properties of the composition. However, the combination of teachings from Murase and Fujiwara have rendered obvious the instantly claimed ingredients and amounts thereof. Therefore, it is reasonable that one of ordinary skill in the art would expect the claimed physical properties to naturally arise.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENWEN CAI whose telephone number is (571)270-3590.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WENWEN CAI/
Primary Examiner, Art Unit 1763